Miller, J.
The petition alleges the execution of the bond by the defendants, notices the conditions, to wit, that they (defendants) would pay all damages which the plaintiff might sustain by reason of the wrongful suing out of the writ of attachment; and alleges that the attachment was wrongfully sued out. It fails, however, to allege any breach in the conditions of the bond; it does not allege the nonpayment of the *379damages which the plaintiff avers she has sustained. This averment is necessary under section 2960 of the Revision. This court so held in Ryder v. Thomas, 32 Iowa, 56. The demurrer should have been sustained.
Reversed.